WISS, Judge
(concurring in the result):
As to the first three bases of appellant’s argument in support of the granted issue, I find no merit for the same reasons that I set out in my separate opinion in United States v. Kendig, 36 MJ 291 (CMA 1993). Appellant’s final basis is that he is entitled to appellate relief from his conviction because Special Agent Ross did not follow the advice in Message, HQ, Dept. of Army, DAJA-CL, 251231Z Jul 88, Subject: Arizona v. Roberson. However, I conclude that this message simply offered a legal opinion on the reach of Arizona v. Roberson, 486 U.S. 675, 108 S.Ct. 2093, 100 L.Ed.2d 704 (1988), and on what law enforcement agents “should” do to avoid even an arguable transgression of the mandate of that decision. As such, it was no more than policy and, thus, offers appellant no protection: “[PJolicy typically is not law. ” United States v. Sloan, 35 MJ 4, 9 (CMA 1992). For these reasons, I join in affirming the decision below.